DETAILED ACTION
This action is in response to communications filed on June 1st, 2021.
Claims 1-8 are hereby allowed.  Claims 1 and 8 are currently amended.  
This application is a 371 nation stage entry of PCT application no. PCT/JP2017/011519, filed on March 22nd, 2017.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The applicant arguments on pages 9-12 of their response filed on June 1st, 2021, are persuasive.  Specifically, that the prior art of record (the combination of Fernandez, Haustein, and Celis) does not disclose wherein the data processing system additionally comprises a node pool including one or more file storage nodes, and one or more handler nodes for adding or deleting the file storage nodes in the node pool, wherein the data processing system specifies for deletion one or more file storage nodes having the lowest free resource amount, and transmits a list of file storage nodes specified for deletion along with a deletion request to the handler node, and wherein the data processing system waits for the handler node to process the deletion request prior to specifying the list of storage nodes as having been deleted.
Upon further search and consideration in the technology area of a distributed file system with a management computer arranged for efficiently using computer resources while suppressing a failure of data performance of the distributed filed system using data buffers across pooled storage nodes, no prior art was identified as teaching adding or deleting the file storage nodes in the node pool, wherein the data processing system specifies for deletion one or more file storage nodes having the lowest free resource amount, and transmits a list of file storage nodes specified for deletion along with a deletion request to the handler node, and wherein the data processing system waits for the handler node to process the deletion request prior to specifying the list of storage nodes as having been deleted.  The aforementioned .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chou		Pat. Pub.	2015/0254088
Tao		Patent no.	9,582,328 
Zhao		Pat. Pub.	2017/0262221
Ali		Pat. Pub.	2018/0276019
Faibish		Patent no.	10,191,916
Siddappa	Pat. Pub.	2019/0034237
Olderdissen	Pat. Pub.	2019/0155613
Wang		Pat. Pub.	2019/0235777
Yang		Pat. Pub.	2019/0332473
Irwin		Pat. Pub.	2019/0340136
Nagpal		Pat. Pub.	2020/0034197

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
6/19/21

/BLAKE J RUBIN/Primary Examiner, Art Unit 2457